—In a matrimonial action, the parties cross-appeal from stated portions of a judgment of the Supreme Court, Kings County, entered October 19, 1978, which, inter alia, (1) dissolved the marriage between the parties "by reason of the cruel and inhuman treatment of defendant by plaintiff” and (2) ordered the plaintiff to pay the defendant alimony in the sum of $80 per week, with such payments to terminate no later than September 1, 1980. Judgment modified, on the law, by deleting from the second decretal paragraph thereof the provision directing that the award of alimony to the defendant is to terminate no later than September 1, 1980. As so modified, judgment affirmed insofar as appealed from, with costs to the defendant. There is no basis in the record for the elimination of alimony in futuro. Whether, upon a change of circumstances, alimony should be eliminated or reduced should not now be decided (see Sterlace v Sterlace, 52 AD2d 743, 744; Matter of Stolls v Cabot, 45 AD2d 1014). The remaining portions of the judgment appealed from here are fully supported by the record and the law. Hopkins, J. P., Suozzi, O’Connor and Mangano, JJ., concur.